DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/08/2021 has been entered.
Applicant's amendment and response received 01/08/2021, responding to the 10/09/2020 Office Action provided in the rejections of claims 1-20, wherein at least independent claims 1, 9 and 17 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 

3.	Applicant’s arguments with respect to newly amended independent claims 1, 9 and 17 and claims 2-8, 10-16 and 18-20 on pages 8-15 of the response have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection- see Bates (Art of record) as applied below, as they further teach such use.
Applicant contends with respect to claim1 1 (p. 9, 3rd para.- p. 11, 2nd para.) that “applicants respectfully submit that no portion of Bates identified by the Office Action appears to teach, explicitly or inherently, ‘transmitting at least one of the acquired one or more first instructions to at least two cores from among the plurality of cores’ where the th para., p. 11, 1st para.). Examiner respectfully disagrees; Bates teaches such use at/on: (Abstract), “an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data” (emphasis added). It is noted that such “running on one or more of the SPUs”, is very much the same as such “at least two cores” and such “loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU” is very much the same as such “‘transmitting at least one of the acquired one or more first instructions”.

Specification Objection
4. 	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, the following items are not understood: P. 3, para. [0009] recites “, transmitting at least some of the one or more instructions to the at least some of the plurality of cores”.  If there is only “one” instruction, how can such “some” instruction be transferred? The Applicant’s disclosure does not set forth any written description of how such “some” instruction be transferred if there is only “one” instruction.   

The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The specifications recites (p. 3, para. [0009]), “transmitting at least some of the one or more instructions to the at least some of the plurality of cores”.  If there is only “one” instruction, how can such “some” instruction be transferred? The Applicant’s disclosure does not set forth any written description of how such “some” instruction be transferred if there is only “one” instruction.   

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al.,  US 2007/0074207 (hereinafter Bates).
   In regards to claim 1, Bates teaches:
A processor comprising: a plurality of cores configured to perform operations independently; a memory (p. 1, [0008], see the SPU are independent processors that can execute code with minimal involvement from the PPU) and (p. 2, [0016], see embodiments of the present invention are directed to a cell processor task management in a cell processor having a main memory, one or more power processor units (PPU) and one or more synergistic processing units (SPU), each SPU having a processor and a local memory, a method for managing tasks to be executed by the one or more of the SPU… Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data). 
a control circuit electrically connected to the plurality of cores and the memory, the control circuit configured to (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU).
acquire one or more first instructions, the one or more first instructions being associated with a first task to be processed using at least one of the plurality of cores (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information 
store data corresponding to the first task in the memory based on the one or more first instructions (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data).
transmit at least one of the acquired one or more first instructions to at least two cores from among the plurality of cores (Abstract, see  An SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs) (emphasis added). 
check one or more cores that have responded to the at least one of the one or more first instructions among the at least two of the plurality of cores (Abstract, see an SPU task manager (STM) running on one or more of the SPUs reads one 
prevent the first task from being allocated to the plurality of cores except for one core among the at least two of the plurality of cores if the first task is allocated to the one core (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs).
allocate the first task to one core among the at least two of the plurality of cores, if the first task is not allocated to the cores (Abstract, see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs) (emphasis added). 
the allocation of the first task includes changing state information associated with the allocation and (p. 9, 1st column, lines 47-48, see each task definition includes a State value) and (p. 9, 2nd column, lines 1-2, the 128 byte atomic mutex includes 
setting other cores to which the first task is not allocated, from among the plurality of cores, not to access the data corresponding to the first task (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs).

   In regards to claim 5, Bates teaches:
the memory is a static random access memory (SRAM) and is embedded in the control circuit (p. 4, [0046], see SPU programs utilize Position Independent Code (PIC), i.e., code that can execute at different locations in memory. PIC is commonly used for shared libraries, so that the same library code can be mapped to a location in each application (e.g., using a virtual memory system) where it won't overlap the application or other shared libraries programs may be further characterized by static local store usage). 

In regards to claim 6, Bates teaches:
the control circuit includes an SRAM address controller configured to allocate an address for storing the data corresponding to the first task (p. 4, [0046], see SPU programs utilize Position Independent Code (PIC), i.e., code that can execute at different locations in memory. PIC is commonly used for shared libraries, so that the same library code can be mapped to a location in each application (e.g., using a virtual memory system) where it won't overlap the application or other shared libraries programs may be further characterized by static local store usage). 
store the data corresponding to the first task in the allocated address of the memory in response to the acquisition of the one or more first instructions associated with the first task to be processed (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, [0046], see SPU programs utilize Position Independent Code (PIC), i.e., code that can execute at different locations in memory… may be further characterized by static local store usage).

   In regards to claim 7, Bates teaches:
the control circuit is configured to allocate the first task to one or more cores of the plurality of cores designated based on priority set by a user (p. 3, [0039], see each task queue 116 can be assigned a priority. The STM kernel 112 can select higher priority queues for processing before lower priority queues. When processing queues of equal priority, the SPUs will try to work on different queues to reduce contention. If a higher priority queue becomes ready, the next available SPU will begin processing it) and (p. 2, [0016], see  An SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU)
. 
claim 9, Bates teaches:
A task processing method of a processor including a plurality of cores capable of performing operations independently, a memory, and a control circuit electrically connected to the plurality of cores and the memory, the task processing method comprising: (p. 1, [0008], see the SPU are independent processors that can execute code with minimal involvement from the PPU) and (p. 2, [0016], see embodiments of the present invention are directed to a cell processor task management in a cell processor having a main memory, one or more power processor units (PPU) and one or more synergistic processing units (SPU), each SPU having a processor and a local memory, a method for managing tasks to be executed by the one or more of the SPU… Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data). 
acquiring one or more first instructions, the one or more first instructions being associated with a first task to be processed using at least one of the plurality of cores (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data).
storing data corresponding to the first task in the memory based on the one or more first instructions (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data).
transmitting at least  one of the acquired one or more first instructions to at least two of the plurality of cores (Abstract, see  An SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs) (emphasis added). 
checking one or more cores that have responded to the at least one of the one or more first instructions among the at least two of the plurality of cores (Abstract, see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU) and (p. 3, [0036], see the PPU 102 typically does not interrupt a task while it is being processed. The PPU application may poll the task queue 116 for completion of tasks. For example, when a “checked” task 
preventing the first task from being allocated to the plurality of cores except for one core among the at least two of the plurality of cores if the first task is allocated to the one core (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs).
allocating the first task to one core among the at least two of the plurality of cores, if the first task is not allocated to the plurality of cores (Abstract, see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs) (emphasis added). 
the allocation of the first task includes changing state information associated with the allocation (p. 9, 1st column, lines 47-48, see each task definition includes a State value) and (p. 9, 2nd column, lines 1-2, the 128 byte atomic mutex includes 4 bytes for a lock state, 2 bytes for a completed task count and 122 bytes containing state information for up to 488 tasks).
setting other cores to which the first task is not allocated, from among the plurality of cores, to not access the data corresponding to the first task (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs).

   In regards to claim 13, Bates teaches:
the memory is an SRAM and embedded in the control circuit (p. 4, [0046], see SPU programs utilize Position Independent Code (PIC), i.e., code that can execute at different locations in memory. PIC is commonly used for shared libraries, so that the same library code can be mapped to a location in each application (e.g., using a virtual memory system) where it won't overlap the application or other shared libraries programs may be further characterized by static local store usage). 

   In regards to claim 14, Bates teaches:
allocating, by the control circuit, an address for storing the data corresponding to the first task (p. 4, [0046], see SPU programs utilize Position Independent Code (PIC), i.e., code that can execute at different locations in memory. PIC is commonly used for shared libraries, so that the same library code can be mapped to a location in each application (e.g., using a virtual memory system) where it won't overlap the application or other shared libraries programs may be further characterized by static local store usage). 
storing the data corresponding to the first task in the allocated address of the memory in response to the acquisition of the one or more first instructions associated with the first task to be processed with an SRAM address controller (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU 

   In regards to claim 15, Bates teaches:
allocating the first task to one or more cores of the plurality of cores designated based on priority set by a user (p. 3, [0039], see each task queue 116 can be assigned a priority. The STM kernel 112 can select higher priority queues for processing before lower priority queues. When processing queues of equal priority, the SPUs will try to work on different queues to reduce contention. If a higher priority queue becomes ready, the next available SPU will begin processing it) and (p. 2, [0016], see  An SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU). 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Uemura et al.,  US 2006/0095911 (hereinafter Uemura). 
   In regards to claims 1 and 9 the rejections above are incorporated respectively.
   In regards to claim 2, Bates doesn’t explicitly teach:
the one core is first among the at least two of the plurality of cores to respond to the at least one of the one or more first instructions.
However, Uemura teaches such use (Abstract, see a processor system includes a plurality of first processors, a temperature sensor, a main memory, and a second processor.  The first processors individually process tasks). 
Bates and Uemura are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Uemura before him or her, to modify the system of Bates to include the teachings of Uemura, as a dual processes for task processing system, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to process task by a first processor as suggested by Uemura (Abstract, p. 12, [0182]).      

   In regards to claim 10, Bates doesn’t explicitly teach:
the one core is first among the at least two of the plurality of cores to respond to the at one or more first instructions among the at least two cores.

Bates and Uemura are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Uemura before him or her, to modify the system of Bates to include the teachings of Uemura, as a dual processes for task processing system, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to process task by a first processor as suggested by Uemura (Abstract, p. 12, [0182]).      

11.	Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Subhraveti et al.,  US 2009/0144742 (hereinafter Subhraveti). 
	    In regards to claims 1 and 9, the rejections above are incorporated respectively.
     In regards to claim 3, Bates doesn’t explicitly teach:
the control circuit includes a queue storage device configured to store and manage task instructions in a First-In-First-Out (FIFO) structure.
However, Subhraveti teaches such use (p. 2, [0023], see In this example of a recording session, an application of 2 processes A and B run on a multi-processor machine, composed of processors CPUi and CPUj.  A and B use shared resources SR1, SR2, 
Bates and Subhraveti are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Subhraveti before him or her, to modify the system of Bates 

     In regards to claim 4, Bates doesn’t explicitly teach:
the control circuit comprises an interrupt request (IRQ) control circuit configured to generate an interrupt based on an event and transmit the task to one or more cores having responded to the at least some of the one or more instructions.
However, Subhraveti teaches such use (p. 2, [0023], see In this example of a recording session, an application of 2 processes A and B run on a multi-processor machine, composed of processors CPUi and CPUj.  A and B use shared resources SR1, SR2, SR3 (for example, 3 distinct shared memory pages).  On CPUi, a first scheduling period (100) starts when task A resumes and ends when the scheduler suspends.  During this first scheduling period, a first shared resource is accessed and information on this access is logged in the first shared resource queue (SR1), one second shared resource is also accessed and information on this access is logged in the second shared resource queue (SR2).  In this same scheduling period, an event information is logged for a system call interrupt (Syscall1) and for the Scheduler suspending task A in a CPUi queue for the processor on which the corresponding system call is executed.  During a second activation period (110) of task A, no shared resource is accessed, only one second event information is logged for a system call interrupt (Syscall2) in the same CPUi queue for the processor on which the corresponding system call is executed.  
Bates and Subhraveti are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Subhraveti before him or her, to modify the system of Bates to include the teachings of Subhraveti, as a  system to optimize tasks, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to utilize a FIFO for task management, as suggested by Subhraveti (p. 2, [0023], p. 5, [0084]).      

In regards to claim 11, Bates doesn’t explicitly teach:
the storing of the data corresponding to the task in the memory comprises storing task instructions in a queue storage device having a FIFO structure.
However, Subhraveti teaches such use (p. 2, [0023], see In this example of a recording session, an application of 2 processes A and B run on a multi-processor machine, composed of processors CPUi and CPUj.  A and B use shared resources SR1, SR2, 
Bates and Subhraveti are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Subhraveti before him or her, to modify the system of Bates 

     In regards to claim 12, Bates doesn’t explicitly teach:
generating, by the control circuit, an interrupt based on an event and transmitting the task to one or more cores having responded to the at least some instructions with an interrupt request (IRQ) control circuit included in the control circuit.
However, Subhraveti teaches such use (p. 2, [0023], see In this example of a recording session, an application of 2 processes A and B run on a multi-processor machine, composed of processors CPUi and CPUj.  A and B use shared resources SR1, SR2, SR3 (for example, 3 distinct shared memory pages).  On CPUi, a first scheduling period (100) starts when task A resumes and ends when the scheduler suspends.  During this first scheduling period, a first shared resource is accessed and information on this access is logged in the first shared resource queue (SR1), one second shared resource is also accessed and information on this access is logged in the second shared resource queue (SR2).  In this same scheduling period, an event information is logged for a system call interrupt (Syscall1) and for the Scheduler suspending task A in a CPUi queue for the processor on which the corresponding system call is executed.  During a second activation period (110) of task A, no shared resource is accessed, only one second event information is logged for a system call interrupt (Syscall2) in the same 
Bates and Subhraveti are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Subhraveti before him or her, to modify the system of Bates to include the teachings of Subhraveti, as a  system to optimize tasks, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to utilize a FIFO for task management, as suggested by Subhraveti (p. 2, [0023], p. 5, [0084]).      

12.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Lin et al.,  US 2009/0172683 (hereinafter Lin). 
    In regards to claims 1 and 9 the rejections above are incorporated respectively.
     In regards to claim 8, Bates doesn’t explicitly teach:
the plurality of cores are a plurality of different digital signal processors.

Bates and Lin are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Lin before him or her, to modify the system of Bates to include the teachings of Lin, as a multicore task manager and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to utilize a digital processor, as suggested by Lin (p. 2, [0019], p. 6, [0082]).      

     In regards to claim 16, Bates doesn’t explicitly teach:
the plurality of cores are a plurality of different digital signal processors.
However, Lin teaches such use (p. 2, [0019], see Accordingly, the present invention generally relates to a task loading and offloading method of a multicore interface with dynamic task management capability, in which an idle processing unit in a digital signal processor (DSP) is searched and a task is dispatched in sequence to the processing 
Bates and Lin are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates and Lin before him or her, to modify the system of Bates to include the teachings of Lin, as a multicore task manager and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to utilize a digital processor, as suggested by Lin (p. 2, [0019], p. 6, [0082]).      

13.	Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Lin in view of Uemura in view of Park et al., US 9,880,857 hereinafter (Park). 
   In regards to claim 17, Bates teaches:
a control circuit electrically connected to the plurality of cores, wherein the control circuit is configured to (p. 2, [0016], see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU).
store instructions and information associated with the first task in an internal memory (Abstract, see  an SPU task manager (STM) running on one or more 
transmit at least some of the stored instructions associated with the first task to the plurality of cores in an event form (Abstract, see  An SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs) (emphasis added). 
Bates doesn’t explicitly teach:
an architecture comprising: a plurality of cores including a plurality of different digital signal processors or at least one hardware accelerator.
However, Lin teaches such use (p. 2, [0019], see Accordingly, the present invention generally relates to a task loading and offloading method of a multicore interface with dynamic task management capability, in which an idle processing unit in a digital signal processor (DSP) is searched and a task is dispatched in sequence to the processing unit for execution, and thus enhancing the communication efficiency between processors).
Bates and Lin are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having 
Bates and Lin, in particular Bates doesn’t explicitly teach:
allocate the first task to one core among the plurality of cores that has first responded to the at least some instructions among the plurality of cores.
However, Uemura teaches such use (Abstract, see a processor system includes a plurality of first processors, a temperature sensor, a main memory, and a second processor.  The first processors individually process tasks). 
Bates, Lin and Uemura are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates, Lin and Uemura before him or her, to modify the system of Bates and Lin, in particular Bates to include the teachings of Uemura, as a dual processes for task processing system, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to process task by a first processor as suggested by Uemura (Abstract, p. 12, [0182], ).      
Bates, Lin and Uemur, in particular Bates doesn’t explicitly teach:
receive from at least one of the plurality of cores, a task processing request corresponding to a first task.

Bates, Lin, Uemu and Park are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates, Lin, Uemu and Park before him or her, to modify the system of Bates, Lin and Uemu, in particular Bates to include the teachings of Park, as a dual processes for task processing system, and accordingly it would enhance the system of Bates, which is focused on task management, because that would provide Bates with the ability to process task by a first processor as suggested by Park (column 11, lines 24-28, column 11, lines 12-17).

   In regards to claim 18, Bates teaches:
if the first task is allocated to the one core, the control circuit is configured not to allocate the first task to others of the plurality of cores (Abstract, see an SPU task manager (STM) running on one or more of the SPUs reads one or more task definitions stored in the main memory into the local memory of a selected SPU. Based on information contained in the task definitions the SPU loads code and/or data related to the task definitions from the main memory into the local memory associated with the selected SPU. The selected SPU then performs one or more tasks using the code and/or data) and (p. 4, 0044], see the 

   In regards to claim 19, Bates teaches:
the allocation of the first task by the control circuit comprises: changing state information associated with the allocation (p. 9, 1st column, lines 47-48, see each task definition includes a State value) and (p. 9, 2nd column, lines 1-2, the 128 byte atomic mutex includes 4 bytes for a lock state, 2 bytes for a completed task count and 122 bytes containing state information for up to 488 tasks). 
preventing the others of the plurality of cores from accessing data corresponding to the first task (p. 4, 0044], see the STM skips task definitions that have already been taken by other SPUs).

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Lin in view of Uemura in view of Park in view of Subhraveti. 
    In regards to claim 17, the rejections above are incorporated respectively.
     In regards to claim 20, Bates, Lin, Uemur and Park, in particular Bates doesn’t explicitly teach:
the control circuit includes a queue storage device that stores and manages task instructions in a FIFO structure.
However, Subhraveti teaches such use (p. 2, [0023], see In this example of a recording session, an application of 2 processes A and B run on a multi-processor machine, composed of processors CPUi and CPUj.  A and B use shared resources SR1, SR2, 
Bates, Lin, Uemur, Park and Subhraveti are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Bates, Lin, Uemur, Park and Subhraveti before him or her, to modify the .      
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Vorbach                20210026637   Relates to multi-processors task processing
Tashiro et al.        10564962          Relates to multi-processors task processing
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193